                                                      1 DYKEMA GOSSETT LLP
                                                          Ashley R. Fickel (SBN 237111)
                                                      2 AFickel@dykema.com
                                                          Hakop Stepanyan (SBN 296782)
                                                      3 HStepanyan@dykema.com
                                                      4 333 South Grand Avenue, Suite 2100
                                                        Los Angeles, California 90071
                                                      5 Telephone: (213) 457-1800
                                                        Facsimile: (213) 457-1850
                                                      6
                                                          Attorneys for Defendants
                                                      7 Intelligrated Systems, LLC and Honeywell
                                                      8 International, Inc.
                                                      9
                                                                                      UNITED STATES DISTRICT COURT
                                                     10
                                                                                     EASTERN DISTRICT OF CALIFORNIA
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                          CLIPPERCREEK, INC., a California             Case No. 2:19-cv-01341-WBS-KJN
                                                     13 corporation
                              SUITE 2100




                                                     14
                                                                        Plaintiff,                     STIPULATION TO EXTEND TIME TO
                                                     15          v.                                    RESPOND TO FIRST AMENDED
                                                                                                       COMPLAINT; ORDER
                                                     16 INTELLIGRATED SYSTEMS, LLC, a
                                                     17 Delaware limited liability; HONEYWELL
                                                        INTERNATIONAL, INC., a Delaware
                                                     18 corporation, DEPOSCO, Inc., a Georgia
                                                        corporation, and DOES 1 through 50,
                                                     19 inclusive,
                                                     20                 Defendants.
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                   1
                                                            STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT;
                                                                                     [PROPOSED] ORDER
                                                      1          Plaintiff ClipperCreek, Inc. (“CCI”) and Defendants Intelligrated Systems, LLC

                                                      2 (“Intelligrated”), Honeywell International, Inc. (“Honeywell”) and Deposco, Inc. (“Deposco”)
                                                      3 hereby stipulate as follows:
                                                      4          1.     CCI filed its initial Complaint on July 18, 2019.

                                                      5          2.     Intelligrated and Honeywell filed a motion to dismiss the initial Complaint pursuant

                                                      6 to Rule 12(b)(3) and 12(b)(6) on September 20, 2019.
                                                      7          3.     Deposco filed a motion to dismiss the initial Complaint pursuant to Rule 12(b)(3)

                                                      8 and 12(b)(6) or, in the alternative, motion to transfer venue on September 30, 2019.
                                                      9          4.     CCI filed a First Amended Complaint (“FAC”) on October 11, 2019.

                                                     10          5.     Intelligrated and Honeywell filed a notice of withdrawal of their motion to dismiss

                                                     11 the initial Complaint pursuant to Rule 12(b)(6) on October 17, 2019.
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12          6.     Deposco filed a notice of withdrawal of its motion to dismiss the initial Complaint

                                                     13 pursuant to Rule 12(b)(3) and 12(b)(6) or, in the alternative, motion to transfer venue on October
                              SUITE 2100




                                                     14 18, 2019.
                                                     15          7.     Intelligrated and Honeywell shall file a notice of withdrawal of their entire motion

                                                     16 to dismiss the initial Complaint, pursuant to both Rule 12(b)(3) and 12(b)(6), by or on October 25,
                                                     17 2019.
                                                     18          8.     The current deadline to file a response to the FAC is October 25, 2019.

                                                     19          9.     CCI agrees to extend the time for Intelligrated, Honeywell and Deposco to file a

                                                     20 response to the FAC up to and including November 8, 2019.
                                                     21 Dated: October 24, 2019                    ARONOWITZ SKIDMORE LYON

                                                     22
                                                     23                                            By: [s] Kathleen C. Lyon (as authorized on 10/24/19)
                                                     24                                                Kathleen C. Lyon
                                                                                                       Attorneys for Plaintiff
                                                     25                                                ClipperCreek, Inc.
                                                     26
                                                     27
                                                     28
                                                                                                          2
                                                            STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT;
                                                                                     [PROPOSED] ORDER
                                                      1 Dated: October 24, 2019        GORDAN REES SCULLY MANSUKHANI LLP

                                                      2
                                                      3                                By: /s/ Douglas Smurr (as authorized on 10/24/19)
                                                      4                                    Gary J. Lorch
                                                                                           Douglas Smurr
                                                      5                                    Attorneys for Defendant
                                                                                           Deposco, Inc.
                                                      6
                                                      7
                                                          Dated: October 24, 2019      DYKEMA GOSSETT LLP
                                                      8
                                                      9
                                                                                       By: /s/ Hakop Stepanyan
                                                     10
                                                                                           Ashley R. Fickel
                                                     11                                    Hakop Stepanyan
                     LOS ANGELES, CALIFORNIA 90071




                                                                                           Attorneys for Defendants
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12                                    Intelligrated Systems, LLC and Honeywell
                                                                                           International, Inc.
                                                     13
                              SUITE 2100




                                                     14
                                                     15 IT IS SO ORDERED.
                                                     16 Dated: October 28, 2019
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                             3
                                                            STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT;
                                                                                     [PROPOSED] ORDER
                                                1
                                                                                     CERTIFICATE OF SERVICE
                                                2
                                                            I hereby certify that on October 25, 2019, the foregoing document was filed and served
                                                3
                                                    electronically using the CM/ECF system and served by U.S. Mail on anyone unable to receive a
                                                4
                                                    notice of electronic filing.
                                                5

                                                6

                                                7                                                  /s/ Hakop Stepanyan_

                                                8

                                                9

                                               10

                                               11
DYKEMA GOSSETT LLP
                     DETROIT, MICHIGAN 48243




                                               12
                     400 RENAISSANCE CENTER




                                               13

                                               14

                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26
                                               27

                                               28
                                                                                                    4
                                                      STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT;
                                                                               [PROPOSED] ORDER
